Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first play in the circumferential direction and a second play in an axial and radial direction with respect to a center axis of rotation of the elastic gear, wherein the first play is an amount less than the second play, wherein the second play in the axial and radial direction enables movement of the toothed section extending in the radial direction relative to the housing component”
It is unclear what circumferential play the applicant is referring to. The figures does not show any circumferential play, figures show only the axial play and the radial play.
Also it is unclear in the specification or figures what defines the amount of the first play and the second play, for example the second play is defined as the axial play and the radial play, so is the amount of the second play is sum of the axial play and the radial play ?, or the maximum play of either the axial or radial play ? or some other combination of the axial and radial play?

Claim 9 will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima [US Pub# 2015/0107388] in view of Kiyosawa [US Pub# 2007/0157760] in further view of Kimus [US Pub# 2015/0033906].

Regarding claim 1, Yajima discloses a gearing, comprising:
a housing component (J3); an elastic gear (30) which has a cylindrical, toothed section and an adjoining section adjoining the cylindrical, toothed section that is extending in a radial direction;
a connection arrangement (50) that retains the adjoining section (J3B) extending in the radial direction on the housing component (J3A) such that the elastic gear (30) includes an axial direction play and a radial direction play ( see fig 9A&9B, the groove H4 allows gear play on the axial and radial direction, see also [0032] ) , in each case with respect to its central axis and is retained in a circumferential direction ([0013], lines 10-15) on the housing component (J3A), wherein the axial direction play enables movement of the toothed section extending in the radial direction relative to the housing component ([0068]). 
wherein one or more bolt is arranged in a recess configured as an oblong hole of the adjoining section (see fig 8A&8B).
Yakima does not explicitly show that  wherein the axial direction play is limited by at least a head However Kiyosawa shows the axial direction play is limited by at least a head (13b, see fig 4a) of one or more bolts (13) arranged in a recess configured as an oblong hole (11e, see fig 4B) of the adjoining section. [0050]
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have the pin head limiting the axial play to prevent the pins from coming out of the guide or the oblong hole and also to prevent the adjoing section from coming out of the gear assembly

However it would have been obvious to someone having ordinary skill in the art the time of the effective filling date to have made the outer edge of concave and convex sections uneven as matter of design preference also making part of the edge circle concave can reduce the manufacturing material ( instead of making full circle, making partial circles can the material use for manufacturing therefore reducing the manufacturing cost).
Regarding claim 2, Yajima discloses wherein the adjoining section (see fig 9C) points radially outward.
Regarding claim 3, Yajima discloses wherein the adjoining section (J3B) is retained using the one or more bolts (96) on the housing component.
Regarding claim 5, Yajima discloses wherein an outer edge of the adjoining section (see fig 9C) partially describes a circular shape.

Regarding claim 7, Yajima does not discloses wherein the outer edge has in each case an uneven number of concave and convex sections
 However it would have been obvious to someone having ordinary skill in the art the time of the effective filling date to have made the number of concave and convex sections uneven as matter of design choice and design preference.
Claims 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima [US Pub# 2015/0107388] in view of Kiyosawa [US Pub# 2007/0157760].
Regarding claim 9, Yajima discloses a gearing comprising: a housing component (J3);

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have the pin head limiting the axial play to prevent the pins from coming out of the guide or the oblong hole and also to prevent the adjoining section from coming out of the gear assembly.

Regarding claim 10, Yajima discloses wherein toothing of the cylindrical, toothed section is an external toothing that meshes with an internal toothing of gearing (20) fixed to the housing component ( see fig 8A).

Regarding claim 11, Yajima discloses wherein the adjoining section (J3B) is configured to be retained with positive locking.

Regarding claim 12, Yajima discloses wherein the positive locking includes one or more bolts (96).

Regarding claim 13, Yajima discloses wherein the elastic gear includes a wave generator (40) that includes an outer ring and an inner ring.

Regarding claim 14, Yajima discloses wherein the outer ring fits a shape of the inner ring (where the bearing ball 42 is located, see fig 7).

Regarding claim 15, Yajima discloses wherein the elastic gear (30) surrounds the outer ring fitting.
Regarding claim 16, Yajima discloses wherein one or more balls (42) are located between the inner ring and outer ring.
Regarding claim 18, Yajima discloses wherein the adjoining section includes one or more holes, wherein a bolt (95) can be inserted into the one or more holes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima [US Pub# 2015/0107388] in view of Kimus [US Pub# 2015/0033906] in view of Kiyosawa [US Pub# 2007/0157760] in further view of Asawa [US Pat # 5,775,178].

Regarding claim 17, Yajima does not explicitly show that wherein the cylindrical, toothed section and the adjoining section have an equal thickness. However Asawa teaches the cylindrical, toothed section (the meshing portion of element 5) and the adjoining section (64) have an equal thickness.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have made the made the toothed section and the adjoining section have equal thickness as a matter of design choice.
Response to Arguments
Applicant's arguments filed on 02/10/2021 have been fully considered but they are not persuasive.
In response to applicant argument regarding 112 rejection of claim 9, it is still unclear what amount of play in the second is referring to, and how it is compared to the circumferential play, it is understood that the second play is referred to the axial and radial play but which displacement amount is compared to the circumferential play, is it the axial play?, radial play? The combination of both?
In response to applicant argument that Yakima does not disclose first and second play

 a first play (circumferential):   paragraph [0013] states “…and moves an engagement position, where the internal teeth of the circular spline are in engagement with the external teeth of the flex spline, in a circumferential direction.”
second play ( radial and axial):
[0013] “…The wave generator is disposed inside the flex spline, deforms the flex spline in the radial direction to bring part of the flex spline into engagement with part of the circular spline…”
[0068] states “…since the gap R1 is provided between the housing 50 and the support member 80, the wave generator unit 100 does not interfere with the housing 50 even when the wave generator unit 100 is moved along the jig J3
the first play  (see [0013] lines 10-15) is an amount less than the second play (axial and in the radial direction, the groove H4 of the oblong hole is longer than the width of the oblong hole see fig 9A which allows the amount of movement in axial direction larger than the amount of movement in the circumferential direction ).
In response to applicant argument that the prior art fail to show a concave and convex sections, A new art has been used to addressed the limitation therefore the argument is moot.

    PNG
    media_image1.png
    905
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    948
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    857
    628
    media_image3.png
    Greyscale


[AltContent: textbox (Concave)][AltContent: textbox (Convex)][AltContent: arrow][AltContent: arrow][AltContent: textbox ()]
    PNG
    media_image4.png
    942
    615
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658